DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Office Action is responsive to communication filed on 12/22/2021.
Claims 13 – 20 have been cancelled. Claims 1 – 12 are currently pending.

Allowable Subject Matter
Claims 1 – 12 are allowed.
The following is an examiner’s statement of reasons for allowance: in independent claims 1, 12, a method, system for, given an input key, performing a lookup in a data structure to locate an output value, the data structure having a plurality of trees, comprising the teaching of: “establishing a first tree of the data structure associated with a first field of the input key; establishing a final tree of the data structure associated with both a final field of the input key and with one or more output values; the lookup comprising: searching the first tree for a value of the first field of the input key, to locate a matching first key field value and a first encoded identifier associated therewith; searching the a final tree for a value of the final field of the input key, to locate a matching final key field value associated with the one or more output values, each of which is associated with a designation of valid first key field values; and, based at least in part on the designation of valid first key field values, determining whether the first encoded identifier for the matching first key field value is valid for any of the one or more output values, wherein: (i) following a determination that the first encoded identifier is valid for a particular 
The dependent claims, being further limiting, definite and fully enabled by the Specification, are also allowed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CAM LINH T NGUYEN whose telephone number is (571)272-4024.  The examiner can normally be reached on M-F: 7:00 - 3:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/CAM LINH T NGUYEN/Primary Examiner, Art Unit 2161